EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail: jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS THIRD QUARTER 2$23.1 MILLION AND AN INCREASE OF THE QUARTERLY DIVIDEND TO $0.10 PER SHARE CHICAGO, October 24, 2012 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MB Financial Bank, N.A (“the Bank” or “MB Financial Bank”), announced today third quarter results for 2012.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its consolidated subsidiaries, unless indicated otherwise.We had net income and net income available to common stockholders of $23.1 million for the third quarter of 2012 compared to net income of $19.7 million (+17.4%) and net income available to common stockholders of $17.1 million (+35.3%) for the third quarter of 2011, and net income and net income available to common stockholders of $22.1 million (+17.8% annualized) for the second quarter of 2012. “Third quarter earnings were driven by strong fee income growth which exceeded the impact of net interest margin compression.While we had some large unusualitems in the quarter, includinga negative provision and prepayment fees, they werelargely offsetting and had minimal impact on our results.I’m very pleased with the progress we have made over the past year in several areas including credit quality, improving our balance sheet mix and executing on our fee income initiatives.Return on assets is approaching normal levels, and from a shareholder perspective, we are ready to return more capital to shareholders in the form of higher quarterly dividends,” stated Mitchell Feiger, President and Chief Executive Officer of the Company. Key items for the quarter were as follows: Improved Return on Assets and Return on Equity: ● Annualized return on average assets increased to 0.97% for the third quarter of 2012 compared to 0.94% for the second quarter of 2012 and 0.80% for the third quarter of 2011. ● Annualized return on average common equity improved to 7.38% for the third quarter of 2012 compared to 7.28% for the second quarter of 2012 and 5.86% for the third quarter of 2011. ● Annualized cash return on average tangible common equity in the third quarter of 2012 was 11.29% compared to 11.28% for the second quarter of 2012 and 9.52% for the third quarter of 2011. Strong Fee Income Growth Exceeded the Impact ofMargin Compression: ● Key fee initiatives propelled the growth in fee income in the quarter: - Leasing revenues increased 31.9% to $9.7 million, - Capital markets and international banking service fees increased 72.3% to $1.3 million, and - Commercial deposit and treasury management fees increased 1.3% to $5.9 million. ● On a year-to-date basis, significant growth also occurred: - Leasing revenues increased 25.2% to $24.0 million, - Capital markets and international banking service fees increased 137.7% to $2.6 million, and - Card revenues increased 15.8% to $6.9 million. ● Our core other income to revenues ratio rose to 29.5% in the third quarter compared to 27.5% in the prior quarter and 26.7% a year ago. 5 ● Net interest margin compression for the quarter, which negatively impacted net interest income, was driven by elevated cash balances at the Federal Reserve and asset repricing outpacing deposit repricing. - Seven basis points of compression were due to elevated cash balances. - Nine basis points of compression were due to asset repricing outpacing deposit repricing. - Liability repositioning, discussed below, which occurred at the end of the quarter, will address the elevated cash balances and is expected to have a seven to eight basis point positive impact on the fourth quarter margin. Improved Credit Metrics: ● Gross recoveries of $14.7 million were recorded in the third quarter of 2012, prompting a negative provision for credit losses of $13.0 million. The allowance for loan and lease losses was relatively unchanged from the prior quarter.We had no provision for credit losses in the second quarter of 2012 and $11.5 million in the third quarter of 2011. ● Annualized net charge-offs to average loans for the nine months ended September 30, 2012 improved to 0.03% compared to 3.52% for the same period in 2011. ● Losses recognized on other real estate owned (“OREO”), which we view as part of our credit costs, were $3.9 million in the third quarter of 2012 compared to $5.4 million in the second quarter of 2012 and $3.1 million in the third quarter of 2011. ● Our non-performing loans improved to $105.3 million or 1.87% of total loans as of September 30, 2012 from $113.5 million or 1.98% of total loans at June 30, 2012, a decrease of $8.2 million (-7.3%), and from $141.0 million or 2.42% of total loans at September 30, 2011, a decrease of $35.7 million (-25.3%). ● Our non-performing assets improved to $147.8 million or 1.56% of total assets as of September 30, 2012 from $163.3 million or 1.72% of total assets as of June 30, 2012, a decrease of $15.5 million (-9.5%), and from $228.7 million or 2.30% of total assets as of September 30, 2011, a decrease of $80.9 million(-35.4%). ● Our potential problem loans decreased to $134.3 million as of September 30, 2012 from $141.0 million as of June 30, 2012, a decrease of $6.8 million (-4.8%), and from $179.7 million at September 30, 2011, a decrease of $45.4 million (-25.3%). ● Our allowance for loan losses to non-performing loans was 115.10% as of September 30, 2012 compared to 107.25% as of June 30, 2012 and 91.23% as of September 30, 2011. Prepayments to Lower Future Funding Costs: ● To lower future funding costs, we prepaid the following interest bearing liabilities near the end of the third quarter of 2012: - A $100 million FHLB advance with a 3.85% interest rate, - Brokered certificates of deposit of $101 million with a 3.16% average interest rate, and - The $6.2 million FOBB Statutory Trust I with a 10.6% interest rate. ● We incurred prepayment expenses of $12.7 million as a result of the early retirement of these instruments. ● The estimated full quarter interest expense related to these instruments is approximately $1.9 million, based on the above rates. ● We expect these prepaymentsto favorably impact our net interest margin for the fourth quarter of 2012 by seven to eight basis points and to reduce cost of funds by approximately nine basis points. Balance Sheet Improvements Continue: ● Excluding covered loans, our loan balances have been stable over the last year, with improvement in our loan mix.Commercial and lease loans, generally lower risk loans, have increased by 8.7% over the past twelve months while generally higher risk construction and commercial real estate loans have decreased by 6.6%. ● Over the past year, we improved the mix of our investment portfolio to include a higher portion of municipal securities which has helped mitigate the impact of mortgage-backed security prepayments in the current interest rate environment.Municipal securities were 38.3% of total investment securities at September 30, 2012 compared to 25.7% of total investment securities a year ago. ● Our funding mix also improved over the past twelve months, with low cost deposits increasing $215.5 million (+4.1%) primarily driven by increases in noninterest bearing deposits and customer certificates of deposit decreasing by $368.8 million (-18.4%).In addition, our wholesale funding balances decreased $219.1 million (-19.3%) from a year ago largely due to the liability prepayments discussed above. ● During 2012, we repurchased all $196 millionof preferred stock and the related warrant issued as part of the Troubled Asset Relief Program ("TARP") Capital Purchase Program. 6 Increase in Quarterly Dividend and Authorization for Stock Buyback: ● On October 24, 2012, our Board of Directors approved a quarterly cash dividend of $0.10 per share, an increase from $0.01 per share paid in recent prior quarters. ● Our Board of Directors also authorized the Company to repurchase up to one million shares of common stock over the next two years. RESULTS OF OPERATIONS Third Quarter Results Net Interest Income Net interest income on a fully tax equivalent basis decreased $1.8 million from the second quarter of 2012.The decrease from the second quarter of 2012 to the third quarter of 2012 was due primarily to a 16 basis point decline in our net interest margin to 3.67% on a fully tax equivalent basis, as a result of much higher cash balances maintained at the Federal Reserve (approximately seven basis points of the change) and earning asset repricing outpacing deposit repricing (approximately nine basis points of the change). Net interest income on a fully tax equivalent basis decreased $15.4 million during the nine months ended September 30, 2012 compared to the nine months ended September 30, 2011 primarily due to a decrease in average interest earning assets of approximately $300 million and an 11 basis point decline in our net interest margin to 3.79% on a fully tax equivalent basis. See the supplemental net interest margin tables for further detail. Other Income (in thousands): Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Core other income: Key fee initiatives: Capital markets and international banking service fees $ Commercial deposit and treasury management fees Lease financing, net Trust and asset management fees Card fees Total key fee initiatives Loan service fees Retail and other deposit service fees Brokerage fees Increase in cash surrender value of life insurance Accretion of FDIC indemnification asset Net gain on sale of loans Other operating income Total core other income Non-core other income: (1) Net gain (loss) on investment securities - Net (loss) gain on sale of other assets - Net gain on sale of loans held for sale (A) - Net loss recognized on other real estate owned (B) Net gain (loss) recognized on other real estate owned related to FDIC transactions (B) Increase (decrease) in market value of assets held in trust for deferred compensation (C) 20 Total non-core other income Total other income $ Letter denotes the corresponding line items where these non-core other income items reside in the consolidated statements of income as follows:A – Net gain on sale of loans, B – Net loss recognized on other real estate owned, C – Other operating income. Revenue from our key fee initiatives increased by $2.8 million (+13.5%) from the second quarter of 2012 to the third quarter of 2012 primarily due to the growth in our capital markets and international banking services and leasing revenues.Capital markets and international banking service fees increased due primarily to an increase in interest rate swap fees.Net lease financing income increased as a result of higher promotional and remarketing income, as well as increased sales of equipment maintenance contracts.Retail and other service fees increased as a result of the increase in NSF and overdraft fees.Other operating income decreased due to lower income from low income housing partnerships.Non-core other income was primarily impacted by lower losses recognized on OREO. 7 Revenue from our key fee initiatives increased by $7.4 million (+13.0%) for the nine months ended September 30, 2012 compared to the nine months ended September 30, 2011.Capital markets and international banking service fees increased due to an increase in interest rate swap fees and an increase in our international banking activities.Net lease financing income increased as a result of higherpromotional and remarketing income, as well as increased sales of equipment maintenance contracts.Card fee income increased due primarily to fees earned on prepaid cards and credit cards.These increases were offset by the decreases in loan service fees, retail and deposit service fees and accretion of FDIC indemnification asset.Loan service fees decreased due to a decrease in prepayment and exit fees.Retail and deposit service fees decreased due to a decrease in NSF fees.Accretion of FDIC indemnification asset decreased $3.3 million as expected.Accretion is recorded based on the FDIC indemnification asset balance which has declined as we have received loss-share payments.Non-core other income was primarily impacted by higher losses recognized on OREO. Other Expense (in thousands): Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Core other expense: Salaries and employee benefits $ Occupancy and equipment expense Computer services and telecommunication expense Advertising and marketing expense Professional and legal expense Other intangible amortization expense FDIC insurance premiums Other real estate expense, net Other operating expenses Total core other expense Non-core other expense: (1) Branch impairment charges - - - Prepayment fees on interest bearing liabilities - Increase (decrease) in market value of assets held in trust for deferred compensation (A) 20 Total non-core other expense Total other expense $ Letters denote the corresponding line items where these non-core other expense items reside in the consolidated statements of income as follows:A – Salaries and employee benefits. Core other expense increased by $387 thousand (+0.6%) from the second quarter of 2012 to the third quarter of 2012.Salaries and employee benefits expense increased primarily due to annual salary increases and higher commissions on lease revenues.Occupancy and equipment expense decreased due to a decrease in real estate taxes and equipment maintenance.Non-core other expense was primarily impacted by the $12.7 million in prepayment fees on interest bearing liabilities.We prepaid certain brokered certificates of deposits and an FHLB advance in an effort to lower our future funding costs and improve our funding mix. Core other expense increased by $1.9 million (+1.0%) from the nine months ended September 30, 2011 to the nine months ended September 30, 2012.Salaries and employee benefits expense increased primarily due to annual salary increases, higher health insurance claims and an increase in incentive compensation.FDIC insurance premiums decreased due to a change in the assessment computation during the second quarter of 2012 and the impact of improved credit quality on the computation.Other operating expenses were favorably impacted in the nine months ended September 30, 2012 by a decrease in the clawback liability related to our loss share agreements with the FDIC recorded during the period.Non-core other expense was impacted by the $12.7 million in prepayment fees on interest bearing liabilities discussed above. 8 LOAN PORTFOLIO The following table sets forth the composition of the loan portfolio, excluding loans held for sale, as of the dates indicated (dollars in thousands): September 30, June 30, March 31, December 31, September 30, Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Commercial related credits: Commercial loans $ 19% $ 19% $ 18% $ 19% $ 18% Commercial loans collateralized by assignment of lease payments (lease loans) 22% 21% 21% 20% 18% Commercial real estate 31% 31% 32% 31% 32% Construction real estate 3% 3% 2% 3% 4% Total commercial related credits 75% 74% 73% 73% 72% Other loans: Residential real estate 5% 5% 5% 5% 5% Indirect vehicle 3% 3% 3% 3% 4% Home equity 6% 6% 6% 6% 6% Consumer loans 2% 2% 2% 2% 1% Total other loans 16% 16% 16% 16% 16% Gross loans excluding covered loans 91% 90% 89% 89% 88% Covered loans (1) 9% 10% 11% 11% 12% Total loans $ 100% $ 100% $ 100% $ 100% $ 100% Covered loans refer to loans we acquired in FDIC-assisted transactions that are subject to loss-sharing agreements with the FDIC. Our loan portfolio mix improved over the past twelve months as generally lower risk commercial and lease loan balances increased while generally higher risk commercial real estate and construction loan balances decreased. ASSET QUALITY The following table presents a summary of non-performing assets, excluding loans held for sale, credit-impaired loans that were acquired as part of our FDIC-assisted transactions and OREO related to assets acquired in FDIC-assisted transactions, as of the dates indicated (dollar amounts in thousands): September 30, June 30, March 31, December 31, September 30, Non-performing loans: Non-accrual loans (1) $ Loans 90 days or more past due, still accruing interest 82 - Total non-performing loans OREO Repossessed vehicles 60 81 Total non-performing assets $ Total allowance for loan losses $ Accruing restructured loans (2) $ Total non-performing loans to total loans 1.87% 1.98% 2.15% 2.17% 2.42% Total non-performing assets to total assets 1.56% 1.72% 1.94% 2.12% 2.30% Allowance for loan losses to non-performing loans 115.10% 107.25% 100.59% 98.00% 91.23% Includes $27.1 million, $32.7 million, $34.7 million, $42.5 million and $36.0 million of restructured loans on non-accrual status at September 30, 2012, June 30, 2012, March 31, 2012, December 31, 2011 and September 30, 2011, respectively. Accruing restructured loans consists primarily of residential real estate and home equity loans that have been modified and are performing in accordance with those modified terms as of the dates indicated. 9 The following table presents data related to non-performing loans by category, excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions (dollar amounts in thousands): September 30, June 30, March 31, December 31, September 30, Commercial and lease $ Commercial real estate Construction real estate Consumer Total non-performing loans $ We define potential problem loans as performing loans rated substandard that do not meet the definition of a non-performing loan (See “Asset Quality” section above for non-performing loans).Potential problem loans carry a higher probability of default and require additional attention by management.The following table presents data related to potential problem loans by category, excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions (dollar amounts in thousands): September 30, June 30, March 31, December 31, September 30, Commercial and lease $ Commercial real estate Construction real estate Consumer - - - Total non-performing loans $ The following table represents a summary of OREO, excluding OREO related to assets acquired in FDIC-assisted transactions (in thousands): September 30, June 30, March 31, December 31, September 30, Balance at the beginning of quarter $ Transfers in at fair value less estimated costs to sell 63 Capitalized OREO costs Fair value adjustments Net gains on sales of OREO Cash received upon disposition Balance at the end of quarter $ 10 Below is a reconciliation of the activity in our allowance for credit and loan losses for the periods indicated (dollar amounts in thousands): Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Allowance for credit losses, balance at the beginning of period $ Provision for credit losses - Charge-offs: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) - - - Commercial real estate loans Construction real estate Residential real estate Indirect vehicle Home equity Consumer loans Total charge-offs Recoveries: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) 93 1 5 Commercial real estate loans Construction real estate Residential real estate 8 34 9 7 40 Indirect vehicle Home equity 20 6 Consumer loans 77 92 67 83 Total recoveries Total net recoveries (charge-offs) Allowance for credit losses Allowance for unfunded credit commitments Allowance for loan losses $ Total loans, excluding loans held for sale $ Average loans, excluding loans held for sale $ Ratio of allowance for loan losses to total loans, excluding loans held for sale 2.15% 2.13% 2.17% 2.13% 2.21% 2.15% 2.21% Net loan (recoveries) charge-offs to average loans, excluding loans held for sale (annualized) (0.64)% 0.31% 0.40% 0.95% 1.14% 0.03% 3.52% Our allowance for loan losses is comprised of three elements: a general loss reserve, a specific reserve for impaired loans and a reserve for smaller-balance homogenous loans.The following table presents these three elements of our allowance for loan losses (in thousands): September 30, June 30, March 31, December 31, September 30, General loss reserve $ Specific reserve Smaller-balance homogenous loans reserve Total allowance for loan losses $ Although management believes that adequate general, specific and smaller-balance homogenous loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of general, specific and smaller-balance homogenous loan loss allowances may become necessary. 11 INVESTMENT SECURITIES The following table sets forth the fair value, amortized cost, and total unrealized gain of our investment securities, by type (in thousands): September 30, June 30, March 31, December 31, September 30, Securities available for sale: Fair value Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Total fair value $ Amortized cost Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Total amortized cost $ Unrealized gain Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds 9 - Equity securities Total unrealized gain $ Securities held to maturity, at cost: States and political subdivisions $ Mortgage-backed securities Total amortized cost $ We do not have any meaningful direct or indirect holdings of subprime residential mortgage loans, home equity lines of credit, or any Fannie Mae or Freddie Mac preferred or common equity securities in our investment securities portfolio.Additionally, more than 99% of our mortgage-backed securities are agency guaranteed. 12 DEPOSIT MIX The following table shows the composition of deposits as of the dates indicated (dollars in thousands): September 30, June 30, March 31, December 31, September 30, % of % of % of % of % of Amount Total Amount Total Amount Total Amount Total Amount Total Low cost deposits: Noninterest bearing deposits $ 27% $ 26% $ 25% $ 25% $ 23% Money market and NOW accounts 36% 34% 35% 34% 35% Savings accounts 10% 11% 10% 10% 10% Total low cost deposits 73% 71% 70% 69% 68% Certificates of deposit: Certificates of deposit 22% 23% 24% 25% 26% Brokered deposit accounts 5% 6% 6% 6% 6% Total certificates of deposit 27% 29% 30% 31% 32% Total deposits $ 100% $ 100% $ 100% $ 100% $ 100% Our deposit mix improved over the past twelve months as low cost deposits increased to 73% of total deposits at September 30, 2012 compared to 68% at September 30, 2011 driven by strong noninterest bearing deposit flows (+11.6%). CAPITAL Tangible book value per common share grew to $15.64 at September 30, 2012 compared to $14.03 a year ago primarily due to our increase in earnings.At September 30, 2012, the Company’s total risk-based capital ratio was 17.91%; Tier 1 capital to risk-weighted assets ratio was 15.83% and Tier 1 capital to average asset ratio was 10.60%.As of June 30, 2012, the Company’s total risk-based capital ratio was 17.53%; Tier 1 capital to risk-weighted assets ratio was 15.45% and Tier 1 capital to average asset ratio was 10.46%.At September 30, 2012, MB Financial Bank’s total risk-based capital ratio was 17.13%; Tier 1 capital to risk-weighted assets ratio was 15.04% and Tier 1 capital to average asset ratio was 10.07%.MB Financial Bank, N.A. was categorized as “well capitalized” at September 30, 2012 under the Prompt Corrective Action (“PCA”) provisions. In June 2012, the federal banking agencies issued notices of proposed rulemaking (“NPRs”) on regulatory capital enhancements, which would implement the Basel III capital standards and address certain requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”).The NPRs would revise banking regulatory capital requirements and the risk-weighted asset rules.The NPRs would increase the minimum levels of required capital, narrow the definition of capital, add a new regulatory capital component (common equity Tier 1), increase the required capital for certain categories of assets and expand the number of risk-weighted categories, including higher-risk residential mortgages and higher-risk construction real estate loans.These rules are proposed to go into effect on January 1, 2013 with all of the requirements being phased in by January 1, 2019; however, it is uncertain as to when or if the final regulations will be adopted or become effective or to what extent the final regulations will differ from the proposed regulations.If the fully phased-in capital requirements within the NPRs were adopted as proposed and were effective as of September 30, 2012, the Company has estimated that it would be categorized as “well capitalized” under the PCA provisions with ratios significantly above the“well capitalized” threshold. 13 FORWARD-LOOKING STATEMENTS When used in this press release and in reports filed with or furnished to the Securities and Exchange Commission, in press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “should,” “will likely result,” “are expected to,” “will continue” “is anticipated,” “estimate,” “project,” “plans,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made.These statements may relate to our future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial items.By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) expected revenues, cost savings, synergies and other benefits from our merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (2) the possibility that the expected benefits of the FDIC-assisted transactions we previously completed will not be realized; (3) the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses, which could necessitate additional provisions for loan losses, resulting both from loans we originate and loans we acquire from other financial institutions; (4) results of examinations by the Office of Comptroller of Currency and other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our allowance for loan losses or write-down assets; (5) competitive pressures among depository institutions; (6) interest rate movements and their impact on customer behavior and net interest margin; (7) the impact of repricing and competitors’ pricing initiatives on loan and deposit products; (8) fluctuations in real estate values; (9) the ability to adapt successfully to technological changes to meet customers’ needs and developments in the market place; (10) our ability to realize the residual values of our direct finance, leveraged, and operating leases; (11) our ability to access cost-effective funding; (12) changes in financial markets; (13) changes in economic conditions in general and in the Chicago metropolitan area in particular; (14) the costs, effects and outcomes of litigation; (15) new legislation or regulatory changes, including but not limited to the Dodd-Frank Act and regulations adopted thereunder, any changes in capital requirements pursuant to the Dodd-Frank Act and the implementation of the Basel III capital standards, other governmental initiatives affecting the financial services industry and changes in federal and/or state tax laws or interpretations thereof by taxing authorities; (16) changes in accounting principles, policies or guidelines; (17) our future acquisitions of other depository institutions or lines of business; and (18) future goodwill impairment due to changes in our business, changes in market conditions, or other factors. We do not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date on which the forward-looking statement is made. TABLES TO FOLLOW 14 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of the dates indicated (Amounts in thousands) September 30, June 30, March 31, December 31, September 30, ASSETS Cash and due from banks $ Interest earning deposits with banks Total cash and cash equivalents Investment securities: Securities available for sale, at fair value Securities held to maturity, at amortized cost Non-marketable securities - FHLB and FRB Stock Total investment securities Loans held for sale - Loans: Total loans, excluding covered loans Covered loans Total loans Less: Allowance for loan losses Net loans Lease investments, net Premises and equipment, net Cash surrender value of life insurance Goodwill, net Other intangibles, net Other real estate owned, net Other real estate owned related to FDIC transactions FDIC indemnification asset Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Noninterest bearing $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated notes issued to capital trusts Accrued expenses and other liabilities Total liabilities Stockholders' Equity Preferred stock - - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock Controlling interest stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ 15 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Interest income: Loans $ 67,482 $ 69,250 $ 71,648 $ 75,466 $ 78,046 $ 208,380 $ 249,327 Investment securities: Taxable Nontaxable Other interest earning accounts Total interest income Interest expense: Deposits Short-term borrowings Long-term borrowings and junior subordinated notes Total interest expense Net interest income Provision for credit losses - Net interest income after provision for credit losses Other income: Capital markets and international banking service fees Commercial deposit and treasury management fees Lease financing, net Trust and asset management fees Card fees Loan service fees Retail and other deposit service fees Brokerage fees Net gain (loss) on investment securities - Increase in cash surrender value of life insurance Net (loss) gain on sale of assets - Accretion of FDIC indemnification asset Net loss recognized on other real estate owned Net gain on sale of loans Other operating income Total other income Other expenses: Salaries and employee benefits Occupancy and equipment expense Computer services and telecommunication expense Advertising and marketing expense Professional and legal expense Other intangible amortization expense FDIC insurance premiums Branch impairment charges - - - Other real estate expense, net Prepayment fees on interest bearing liabilities - Other operating expenses Total other expense Income before income taxes Income tax expense (benefit) Net income Dividends and discount accretion on preferred shares - - Net income available to common stockholders $ 23,133 $ 22,143 $ 17,817 $ 16,847 $ 17,092 $ 63,093 $ 11,467 16 September 30, June 30, March 31, December 31, September 30, September 30, September 30, Common share data: Basic earnings allocated to common stock per common share $ Impact of preferred stock dividends on basic earningsper common share - - Basic earnings per common share Diluted earnings allocated to common stock per common share Impact of preferred stock dividends on diluted earnings per common share - - Diluted earnings per common share Weighted average common shares outstanding for basic earnings per common share Weighted average common shares outstanding for diluted earnings per common share 17 Selected Financial Data: Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Performance Ratios: Annualized return on average assets % Annualized return on average common equity Annualized cash return on average tangible common equity(1) Net interest rate spread Cost of funds(2) Efficiency ratio(3) Annualized net non-interest expense to average assets(4) Core other income to revenues (5) Net interest margin Tax equivalent effect Net interest margin - fully tax equivalent basis(6) Asset Quality Ratios: Non-performing loans(7) to total loans % Non-performing assets(7) to total assets Allowance for loan losses to non-performing loans(7) Allowance for loan losses to total loans Net loan (recoveries) charge-offs to average loans (annualized) Capital Ratios: Tangible equity to tangible assets(8) % Tangible common equity to risk weighted assets(9) Tangible common equity to tangible assets(10) Book value per common share(11) $ Less: goodwill and other intangible assets, net of benefit, per common share Tangible book value per common share(12) Total capital (to risk-weighted assets) % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) Tier 1 common capital (to risk-weighted assets) Net cash flow available to common stockholders (net income available to common stockholders, plus other intangibles amortization expense, net of tax benefit) divided by average tangible common equity (average common equity less average goodwill and average other intangibles, net of tax benefit). Equals total interest expense divided by the sum of average interest bearing liabilities and noninterest bearing deposits. Equals total other expense excluding non-core items divided by the sum of net interest income on a fully tax equivalent basis, total other income less non-core items, and tax equivalent adjustment on the increase in cash surrender value of life insurance. Equals total other expense excluding non-core items less total other income excluding non-core items, and including tax equivalent adjustment on the increase in cash surrender value of life insurance divided by average assets. Equals total other income excluding non-core items and tax equivalent adjustment on the increase in cash surrender value of life insurance divided by the sum of net interest income on a fully tax equivalent basis, total other income less non-core items, and tax equivalent adjustment on the increase in cash surrender value of life insurance. Represents net interest income, on a fully tax equivalent basis assuming a 35% tax rate, as a percentage of average interest earning assets. Non-performing loans excludes purchased credit-impaired loans and loans held for sale.Non-performing assets excludes purchased credit-impaired loans, loans held for sale, and other real estate owned related to FDIC transactions. Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total risk-weighted assets. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity divided by common shares outstanding. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by common shares outstanding. 18 NON-GAAP FINANCIAL INFORMATION This press release contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include core other income, core other income to revenues (with non-core items excluded from both core other income and revenues), core other expense, non-core other income and non-core other expense, net interest income on a fully tax equivalent basis, net interest margin on a fully tax equivalent basis, efficiency ratio and the ratio of annualized net non-interest expense to average assets with net gains and losses on investment securities, net gains and losses on sale of other assets, net losses on other real estate owned, net gain on sale of loans held for sale and increase (decrease) in market value of assets held in trust for deferred compensation excluded from the non-interest income components of these ratios, prepayment fees on interest bearing liabilities, impairment charges and increase (decrease) in market value of assets held in trust for deferred compensation excluded from the non-interest expense components of these ratios, with tax equivalent adjustment for tax-exempt interest income and increase in cash surrender value of life insurance, as applicable; ratios of tangible equity to tangible assets, tangible common equity to risk-weighted assets, tangible common equity to tangible assets and Tier 1 common capital to risk-weighted assets; tangible book value per common share; and annualized cash return on average tangible common equity.Our management uses these non-GAAP measures, together with the related GAAP measures, in its analysis of our performance and in making business decisions.Management also uses these measures for peer comparisons. Management believes that core and non-core other income and other expense are useful in assessing our core operating performance and in understanding the primary drivers of our other income and other expense when comparing periods. The tax equivalent adjustment to net interest income, net interest margin, tax-exempt interest income and increase in cash surrender value of life insurance recognizes the income tax savings when comparing taxable and tax-exempt assets and assumes a 35% tax rate.Management believes that it is a standard practice in the banking industry to present net interest income and net interest margin on a fully tax equivalent basis, and accordingly believes that providing these measures may be useful for peer comparison purposes.For the same reasons, management believes the tax equivalent adjustments to tax-exempt interest income and increase in cash surrender value of life insurance are useful. Management also believes that by excluding net gains and losses on investment securities, net gains and losses on sale of other assets, net losses on other real estate owned, net gain on sale of loans held for sale and increase (decrease) in market value of assets held in trust for deferred compensation from the non-interest income components, and excluding prepayment fees on interest bearing liabilities, impairment changes and increase (decrease) in market value of assets held in trust for deferred compensation from the non-interest expense components, of the efficiency ratio and the ratio of annualized net non-interest expense to average assets, these ratios better reflect our core operating performance, as the excluded items do not pertain to our core business operations and their exclusion makes these ratios more meaningful when comparing our operating results from period to period. 19 In addition, management believes that presenting the ratio of Tier 1 common equity to risk-weighted assets is useful for assessing our capital strength and for peer comparison purposes.The other measures exclude the acquisition-related goodwill and other intangible assets, net of tax benefit, in determining tangible assets, tangible equity, tangible common equity and average tangible common equity and exclude other intangible amortization expense, net of tax benefit, in determining net cash flow available to common stockholders.Management believes the presentation of these other financial measures excluding the impact of such items provides useful supplemental information that is helpful in understanding our financial results, as they provide a method to assess management’s success in utilizing our tangible capital as well as our capital strength.Management also believes that providing measures that exclude balances of acquisition-related goodwill and other intangible assets, which are subjective components of valuation, facilitates the comparison of our performance with the performance of our peers.In addition, management believes that these are standard financial measures used in the banking industry to evaluate performance. The non-GAAP disclosures contained herein should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. A reconciliation of net interest margin on a fully tax equivalent basis to net interest margin is contained in the tables under “Net Interest Margin.”A reconciliation of tangible book value per common share to book value per common share is contained in the “Selected Financial Ratios” table.Reconciliations of core and non-core other income and other expense to other income and other expense are contained in the tables under “Results of Operations—Third Quarter Results.” The following table presents a reconciliation of tangible equity to equity (in thousands): September 30, June 30, March 31, December 31, September 30, Stockholders' equity - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible equity $ The following table presents a reconciliation of tangible assets to total assets (in thousands): September 30, June 30, March 31, December 31, September 30, Total assets - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible assets $ The following table presents a reconciliation of tangible common equity to stockholders’ common equity (in thousands): September 30, June 30, March 31, December 31, September 30, Common stockholders' equity - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible common equity $ 20 The following table presents a reconciliation of average tangible common equity to average common stockholders’ equity (in thousands): Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Average common stockholders' equity - as reported $ Less:average goodwill Less:average other intangible assets, net of tax benefit Average tangible common equity $ The following table presents a reconciliation of net cash flow available to common stockholders to net income (loss) available to common stockholders (in thousands): Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Net income available to common stockholders - as reported $ Add: other intangible amortization expense, net of tax benefit Net cash flow available to common stockholders $ The following table presents a reconciliation of Tier 1 common capital to Tier 1 capital (in thousands): September 30, June 30, March 31, December 31, September 30, Tier 1 capital - as reported $ Less: preferred stock - - - Less: qualifying trust preferred securities Tier 1 common capital $ 21 Efficiency Ratio Calculation (Dollars in Thousands) Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Non-interest expense $ Adjustment for prepayment fees on interest bearing liabilities - Adjustment for impairment charges - - - Adjustment for increase (decrease) in market value of assets held in trust for deferred compensation 20 Non-interest expense - as adjusted $ Net interest income $ Tax equivalent adjustment Net interest income on a fully tax equivalent basis Tax equivalent adjustment on the increase in cash surrender value of life insurance Plus other income Less net losses on other real estate owned Less net gains (losses) on investment securities - Less net (losses) gains on sale of other assets - Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Net interest income plus non-interest income - as adjusted $ Efficiency ratio 61.43% 61.36% 60.04% 59.94% 58.69% 60.94% 57.58% Efficiency ratio (without adjustments) 80.66% 68.19% 67.37% 66.32% 62.38% 72.12% 60.72% Annualized Net Non-interest Expense to Average Assets Calculation (Dollars in Thousands) Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Non-interest expense $ Adjustment for prepayment fees on interest bearing liabilities - Adjustment for impairment charges - - - Adjustment for increase (decrease) in market value of assets held in trust for deferred compensation 20 Non-interest expense - as adjusted Other income Less net losseson other real estate owned Less net gains (losses) on investment securities - Less net (losses) gains on sale of other assets - Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in - trust for deferred compensation 20 Other income - as adjusted Less tax equivalent adjustment on the increase in cash surrender value of life insurance Net non-interest expense $ Average assets $ Annualized net non-interest expense to average assets 1.46% 1.57% 1.54% 1.56% 1.48% 1.53% 1.43% Annualized net non-interest expense to average assets (without adjustments) 2.20% 1.82% 1.84% 1.81% 1.63% 1.95% 1.55% 22 Core Other Income to Revenues Ratio Calculation (Dollars in Thousands) Three Months Ended Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Other income $ Less net losses on other real estate owned Less net gains (losses) on investment securities - Less net (losses) gains on sale of other assets - Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Plus tax equivalent adjustment on the increase in cash surrender value of life insurance Non-interest income - as adjusted $ Net interest income $ Tax equivalent adjustment Net interest income on a fully tax equivalent basis Tax equivalent adjustment on the increase in cash surrender value of life insurance Plus other income Less net losses on other real estate owned Less net gains (losses) on investment securities - Less net (losses) gains on sale of other assets - Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Net interest income plus non-interest income - as adjusted $ Core other income to revenues ratio 29.49% 27.49% 26.46% 26.21% 26.66% 27.81% 26.67% Core other income to revenuesratio (without adjustments) 28.37% 24.39% 22.87% 23.35% 24.69% 25.22% 25.68% 23 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Three Months Ended September 30, Three Months Ended June 30, Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial $ $ % $ $ % $ $ % Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Other interest earning deposits Total interest earning assets $ Non-interest earning assets Total assets $ $ $ Interest Bearing Liabilities: Core funding: Money market and NOW accounts $ $ % $ $ % $ $ % Savings accounts Certificates of deposit Customer repurchase agreements Total core funding Wholesale funding: Brokered accounts (includes fee expense) Other borrowings Total wholesale funding Total interest bearing liabilities $ Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Net interest income/interest rate spread (4) $ % $ % $ % Taxable equivalent adjustment Net interest income, as reported $ $ $ Net interest margin (5) % % % Tax equivalent effect % % % Net interest margin on a fully tax equivalent basis (5) % % % Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $749 thousand, $839 thousand, and $972 thousand for the three months ended September 30, 2012, June 30, 2012, and September 30, 2011, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 24 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Nine Months Ended September 30, Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial $ $ % $ % Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Other interest earning deposits Total interest earning assets $ Non-interest earning assets Total assets $ $ Interest Bearing Liabilities: Core funding: Money market and NOW accounts $ $ % $ $ % Savings accounts Certificates of deposit Customer repurchase agreements Total core funding Wholesale funding: Brokered accounts (includes fee expense) Other borrowings Total wholesale funding Total interest bearing liabilities $ Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income/interest rate spread (4) $ % $ % Taxable equivalent adjustment Net interest income, as reported $ $ Net interest margin (5) % % Tax equivalent effect % % Net interest margin on a fully tax equivalent basis (5) % % Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $2.5 million and $3.5 million for the nine months ended September 30, 2012 and September 30, 2011, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 25
